FILED
                             UNITED STATES DISTRICT COURT
                                                                                         JUN - 4 2010
                             FOR THE DISTRICT OF COLUMBIA                          Clerk. U.S. District & Bankruptcy
                                                                                  Courts for the District of Columbia


Lester Jon Ruston,                            )
                                              )
        Plaintiff,                            )
                                              )
       v.                                     )      Civil Action No.           10 0917
                                              )
Federal Bureau of Prisons,                    )
                                              )
       Defendant.                             )




                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in Jorma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, fails to state a

claim upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

       Plaintiff is a "civil detainee" at the United States Medical Center in Springfield, Missouri,

Compl. at 1, having been found not guilty by reason of insanity for threatening to assault and

murder a federal magistrate judge. See United States v. Ruston, 565 F.3d 892, 894 (5 th Cir.

2009). He sues the Bureau of Prisons ("BOP") under the Freedom of Information Act ("FOIA"),

5 U.S.C. § 552, for allegedly failing to respond to his FOIA "Request Number 2008-01703."

Compl. at 2. Yet, plaintiff attaches BOP's response of November 23,2007, informing him that it

could not process the request because he had not provided "either proper authorization or

sufficient information to identify the individual whose records you seek," and that the request

therefore was "considered closed." Ex. 1 (response letter). The letter indicates that "a form

DOJ-361, Certification ofldentity" was enclosed, the completion of which "should provide the

information [BOP] need[ed] to proceed." Id.
       Plaintiff attaches to this complaint a "Certificate of Identity" dated April 17, 2010, but he

does not state that he completed such a form and returned it to the agency in response to the letter

of November 23, 2007. Instead, plaintiff makes wild, unsubstantiated allegations of a conspiracy

involving United States District Judge Ricardo Urbina of this Court and other individuals not

named in this action.! See CompI. at 3-4. In any event, the Court's jurisdiction under the FOIA

extends only to claims arising from the improper withholding of agency records. 5 U.S.C. §

552(a)(4)(B); McGehee v. CIA, 697 F.2d 1095, 1105 (D.C. Cir. 1983) (citation omitted). An

agency's obligation to produce responsive records, however, is triggered by its receipt of a

request that "(i) reasonably describes such records and (ii) is made in accordance with published

rules[.]" 5 U.S.C. § 552(a)(3)(A). Because plaintiff failed to submit a proper FOIA request, no

improper withholding has occurred regarding the subject request. A separate Order of dismissal

accompanies this Memorandum Opinion.




                                             LIe.               JIltM./~
                                              United States District Judge
Date: May   i!/.-, 2010




       ! See Ruston v. United States, Civ. Action No. 10-805, Mem. Op. filed May 17,2010, at
2 n.2 (noting that the dismissal as frivolous "is consistent with Ruston's history of delusional
thinking") (citing cases).

                                                 2